DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2021.

Specification
The disclosure is objected to because of the following informalities:  
Page 5, paragraph 0018, lines 1-2, the sentence “FIG. 2 is a view of a fishing rod case in an open position enclosing a smaller fishing rod in accordance with an exemplary embodiment of the invention.” is unclear since FIG. 2 shows the fishing rod case 100 in a closed position.
Page 5, paragraph 0019, line 2, the term “rode” should be replaced with --rod--.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regard to claim 1, lines 1-2, the phrase “wherein the encloses the shaft and tip of a fishing rod” renders the claim vague and indefinite.  Possibly the term --case-- should be inserted before “encloses”.  Also the term “the shaft and tip of a fishing rod” lacks positive antecedent basis.
In regard to claim 1, lines 4-5, the phrase “the first section and second section are joined together on at one edge by a hinge” renders the claim vague and indefinite since it fails to accurately claim the manner in which the first and second sections are joined at the hinge.  
In regard to claim 1, line 6, the term “a fishing rod” renders the claim vague and indefinite since this term was previously initially set forth at line 2 of claim 1.
In regard to claim 1, lines 8-10, the phrase “wherein the opening formed…is configured to be wider in diameter than the length of the shaft of a fishing rod” renders the claim vague and indefinite since it is unclear how exactly the diameter of the opening relates to the length of the shaft of the fishing rod.  Possibly the correlation should be made only with respect to the diameter of the shaft of the fishing rod instead of the length of the shaft of the fishing rod.
In regard to claim 1, lines 10-11, the terms “the length of the shaft of a fishing rod” and “the guides attached to the shaft of the fishing rod” lack positive antecedent basis.
In regard to claim 2, the terms “the edges of the rod enclosing cutouts” and “the enclosed fishing rod” lack positive antecedent basis.

In regard to claim 7, lines 1-2, the phrase “wherein the encloses the shaft and tip of a fishing rod” renders the claim vague and indefinite.  Possibly the term --case-- should be inserted before “encloses”.  Also the term “the shaft and tip of a fishing rod” lacks positive antecedent basis.
In regard to claim 7, lines 4-5, the phrase “the first section and second section are joined together on at one edge by a hinge” renders the claim vague and indefinite since it fails to accurately claim the manner in which the first and second sections are joined at the hinge.  
In regard to claim 7, line 6, the term “a fishing rod” renders the claim vague and indefinite since this term was previously initially set forth at line 2 of claim 7.
In regard to claim 9, the terms “the majority of the shaft”, “the reel or handle”, “the enclosed fishing rod” lack positive antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Bracken et al. 6,085,455.
In regard to claims 1 and 7, Starke discloses a fishing rod case (34) composed of an impact resistant material (strong but elastic plastic), wherein the encloses the shaft (20) and tip (28) of a fishing rod, wherein the case comprises; a first section (36); and a second section (38), wherein the first section and second section are joined together on at one edge by a hinge (58), wherein the first and second section may be removably joined together to enclose a fishing rod via a closing mechanism (44, 46), wherein the second section (38) has a rod enclosing cutout (54) which defines an opening which closes around the shaft of the fishing rod (20; see Fig. 7), wherein the opening is configured to be wider in diameter than the diameter of the shaft of a fishing rod (see Figs. 1, 7) but smaller in diameter than the guides (see guides 28, 32 which are larger in diameter than 54 in Fig. 1) attached to the shaft of the fishing rod, but does not disclose wherein the first and second section have rod enclosing cutouts which are joined to create an opening which closes around the shaft of the fishing rod.  Bracken and disclose a fishing rod case (10) comprising a first section (20), a second section (22), wherein the first and second sections are joined together at one edge by a hinge (24), wherein the first and second section may be removably joined together to enclose a fishing rod via a closing mechanism (80, 84), wherein the first and second sections having rod enclosing cutouts (60b, 62b) which are joined to create an opening (67) which closes around the shaft of the fishing rod (14), wherein the opening formed by the joining of the rod enclosing cutouts which close over the shaft of the fishing rod is configured to be wider in diameter than the diameter of the shaft of the fishing rod (see Figs. 1, 13) but smaller in diameter than the guides (16a, 166; see Fig. 12) attached to the shaft of the fishing rod (14).  It would have been obvious to one of ordinary skill in the art to modify the fishing rod case of Starke such that the first and second section have rod enclosing cutouts which are joined to create an opening which closes around the shaft of the fishing rod in view of Bracken in order to provide a more conforming fit for both sections to the shaft of the fishing rod by utilizing opposing rounded surfaces that are less likely to scratch or damage the surface of the shaft of the fishing rod versus both the first section having a straight edge that could scratch the rod shaft and the second section having a cutout (54) of Starke.
In regard to claims 4 and 11, Starke and Bracken et al. disclose the impact resistant material which is plastic (Starke discloses strong but elastic plastic; Bracken et al. disclose a plastic material such as polypropylene).
Also in regard to claim 7, Starke and Bracken et al. do not disclose wherein the opening formed by the joining of the rod enclosing cutouts which close over the shaft of the fishing rod being between 0.5 and 3 cm in diameter.  It would have been an obvious matter of design choice to modify the opening formed by the joining of the rod enclosing cutouts which close over the shaft of the fishing rod such that they are between 0.5 and 3 cm in diameter since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the rod enclosing cutouts of Starke and Bracken et al. would perform equally as well by doing so, and because a person of ordinary skill in the art would readily dimension the rod enclosing cutouts of Starke and Bracken et al. such that they are appropriately sized according to the diameters of the shafts of the fishing rods for which the fishing rod case will be used to enclose.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Bracken et al. 6,085,455 or as applied to claim 1 above, and further in view of Carter 2,885,817.
Starke and Bracken et al. do not disclose wherein the edges of the rod enclosing cutouts that are in contact with the enclosed fishing rod when the case is in use are lined with an impact absorbent material.  Carter discloses a float for fishing rod and reel comprising a clamp (15) having an section (16) and a lower section (17) with yieldable pads or strips (19) for gripping the outer portions of the rod (10) and which help provide a tight and snug clamping arrangement on the fishing rod, the impact absorbent material comprising sponge rubber (see col. 2, lines 51-54).  It would have been obvious to one of ordinary skill in the art to modify the edges of the rod enclosing cutouts of Starke and Bracken et al. such that they are lined with an impact absorbent material in view of Carter in order to provide a snug clamping arrangement on the fishing rod so that the case does not easily shift along the length of the fishing rod.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Bracken et al. 6,085,455 and Carter 2,885,817 as applied to claim 2 above, and further in view of Knutson et al. 8,875,963.
Starke, Bracken et al., and Carter do not disclose wherein the impact absorbent material is cloth.  Knutson et al. disclose a fishing rod holder (10) with a support member (14) having a plurality of cutouts (rounded spaced notches 18) that have edges (inner edges of 18) which are both in contact with the enclosed fishing rods (26) when in use and are lined with an impact absorbent material (24) which is cloth (24 can be foam compressible material or can be soft fabric such as felt or cloth or synthetic material such as closed cell foam; see col. 4, lines 53-55) in order to protect the handles from damage and which deforms around and secures the rod handles (32; see col. 4, lines 48-53).  It would have been obvious to one of ordinary skill in the art to substitute the impact absorbent material which is cloth of Knutson et al. for the impact absorbent material which is sponge rubber of Stark, Bracken et al., and Carter in order to provide an alternative impact absorbent material that can be readily sourced from existing materials on hand and yet which is equally adept at protecting the surfaces of the fishing rod which it will engage during use and which can deform around the rods and secure them therein.
Claims 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Bracken et al. 6,085,455 or as applied to claims 1, 7 above, and further in view of Bates 8,650,796 or Baker, Sr. 3,624,948 or Gottula 3,131,503.
In regard to claims 6, 9, and 10, Starke and Bracken et al. disclose a fishing rod case (34 of Starke; 10 of Bracken et al.) which does not enclose the reel or handle of the enclosed fishing rod (see Fig. 2 of Starke; see Figs. 1, 12, 13 of Bracken et al.) but do not disclose wherein the case is configured to enclose and provide impact protection to the tip and at least the majority of the shaft of the enclosed fishing rod.  Bates, Baker, Sr. and Gottula disclose wherein the case (10 OR 10 OR 10) is configured to enclose and provide impact protection to the tip (tip of 38 OR 23 OR tip end of 38) and at least the majority of the shaft of the enclosed fishing rod (38 OR 11 OR 38, 40).  It would have been obvious to one of ordinary skill in the art to modify the fishing rod case of Starke and Bracken et al. such that the case is configured to enclose and provide impact protection to the tip and at least the majority of the shaft of the enclosed fishing rod in view of Bates, Baker, Sr. or Gottula in order to protect the vulnerable and easily breakable eyelets which are positioned along the length of the rod and the slender section of the rod toward the tip (see col. 1, lines 7-12 of Gottula) while also providing the user the ability to quickly remove the fishing rod from the case so as to allow the user to quickly deploy the fishing rod (see col. 1, lines 31-41 of Baker, Sr.).
Also in regard to claim 10, Stark and Bracken et al. and Bates or Baker, Sr. or Gottula disclose a tube (10 of Baker, Sr.) having a stock length of about six feet and that this length allows the fisherman to tailor the length of the tube to the length of his particular rod as by cutting of an end portion of the tube and replacing cap (25 of Baker, Sr.) thereon (see col. 3, lines 34-43 of Baker, Sr.), but do not disclose wherein the case is at least 3 feet in length.  It would have been an obvious matter of design choice to modify the case such that it is at least 3 feet in length since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the case of Starke, Bracken et al., and Bates or Baker, Sr. or Gottula would perform equally as well by doing so, and because a person of ordinary skill in the art would readily dimension the case of Starke, Bracken et al., and Bates or Baker, Sr. or Gottula such that it is appropriately sized according to the lengths of the shafts of the fishing rods for which the fishing rod case will be used to enclose and protect.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA